Title: To Thomas Jefferson from Thomas Attwood Digges, 15 September 1807
From: Digges, Thomas Attwood
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Warburton W. Piscataway Sept 15 1807
                        
                        I have had an anxious desire, & at times nearly fixd on setting out on a visit to You at Montecello, but My
                            Wheat & Hay harvest with other troubles have deprived me of that felicity: I was anxious to do so by taking a lift
                            downwards in Mr Fosters carriage but could not accomplish my wish at that time.
                        Soon after my Nephew Jno Fitzgerald deliverd You the requested survey & plat of the Site where the Battery
                            & Forts are intended to be erected, (and which my lameness prevented my personally delivering) I had the pleasure of a
                            visit from The Secy at War, accompanied by some Naval & Military Gentn. to take a view of the situation, its
                            distances & bearings upon the passing vessels, the Elevation of the Ground, the depth & breadth of the channel &ca.
                            &ca. towards which They seemd to express perfect satisfaction: And it appears to be the spot formerly viewd &
                            surveyd by General Washington with two French Engineer Officers, one of them I am informed was Baron De Calb.
                        Nothing passd, material to the subject, between the Secretary at War and myself, but His expressing Himself
                            “that before any steps to fortifications were begun it would be necessary to ascertain the price of
                            the site & soil &ca. &ca.    
                     I am as much at a loss for Equitably fixing the price, as I am unacquainted with the mode of legally taking
                            it away by a Jury of Valuators as may be directed by the Governmt &ca.; And altho ever desirous to assist my
                            Country by any reasonable Sacrifices or Services, I stand much in need of advice whether it would not be the fairest mode
                            to ascertain the value of what is wanted by leaving it to the decision of any twelve Gentlemen possessing Fishing Landings
                            from the Eastern branch downwards as far as Mount Vernon or Crane Island, who are most likely to be the best & most
                            impartial Judges of its worth.
                        Exclusively of the Soil, the tresspass’s, & other inconveniencys, I shall (provided the Battery is fixed on the water edge of the
                            point as contemplated) Be deprivd of a Landing place for Nets on each side of that point & also of a roadway along
                            the Shore, which will go far towards destroying a Shad & Herring Fishery, for which, together with a warehouse & two
                            small Dwelling Houses, I have been offerd 1050$ per year on Lease for Eleven years.
                        We are healthy hereabouts save in the visitations of an influenza apparently progressing from North to South.
                            I hope you Sir enjoy Your usual share of health, and that no political movement, Evil, or fresh outrage may draw You from the comforts of Montecello until the alotted pereod for meeting at Washington. The
                            Chesapeake outrage, which (save in the instance only of National degradation) I was not displeasd at, has workd a heap of
                            good in creating a wonderful unanimity in the People, adding Credit & weight to the Executive Governmt, and very
                            effectually silencd, if not intirely broken a nasty anglo Federal party in this part of the Union
                            which was doing all the illnaturd harm it could effect—May You & Your Colleagues go on in doing good & recieve the
                            benefit of it. 
                  With great truth & regard I remain Your Obt. Servt.
                        
                            Thos Digges
                            
                        
                    